Citation Nr: 1547049	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-08 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status postoperative right wrist styloidectomy and capsulodesis.

2.  Entitlement to a compensable rating for status postoperative ganglion cyst removal with right hand involvement.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Original jurisdiction in this case is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a hearing in September 2015.  A transcript of the hearing has been associated with the record.

At the September 2015 hearing, the Veteran and her representative made clear that it has been the Veteran's intent from the time she filed her Notice of Disagreement in April 2010 to the present day to appeal the ratings assigned to both of her right hand and wrist disabilities (i.e. both the residuals of her ganglion cyst removal, as well as residuals of her wrist styloidectomy and capsulodesis), even though she only specified disagreement with the noncompensable rating for residuals of her ganglion cyst removal on her actual April 2010 statement to VA.  Her descriptions of symptomatology involving decreased strength, and increased numbness and limitation of motion of the right hand and fingers have been consistent throughout the appeal period.  The Board has no reason to call into question the Veteran's testimony and accordingly has listed the issue of whether a rating in excess of 10 percent for status postoperative right wrist styloidectomy and capsulodesis as an issue properly on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

VA last evaluated the Veteran's right hand and wrist disabilities in February 2010.  The Veteran competently testified that she has experienced increased pain, numbness and limitation of motion, as well as decreased grip strength, from the time she was last evaluated in February 2010.  While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In this case, the Board finds that an updated medical examination assessing the current severity of the Veteran's service-connected right hand and wrist disabilities are necessary to adequately decide each claim for a higher rating.  Indeed, the Veteran is competent to attest to her worsened symptomatology.

The Board adds that the Veteran indicated she received consultations approximately a year prior to the hearing at the Miami VA Medical Center (VAMC) regarding the possibility for additional right hand surgery.  On remand all outstanding VA medical records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records relating to 
treatment for her right hand and wrist that are not already of record, to include treatment reports dating in 2014 from the VAMC in Miami, Florida.

2.  After obtaining all relevant records, schedule the 
Veteran for an appropriate VA examination to determine the severity of the Veteran's service-connected status postoperative right wrist styloidectomy and capsulodesis, as well as her status postoperative ganglion cyst removal with right hand involvement.  All testing deemed necessary should be performed.  The examiner should distinguish to the extent possible the severity of residuals stemming from her ganglion cyst surgery and her right wrist styloidectomy and capsulodesis.  

3.  Then, readjudicate both of the Veteran's increased 
rating claims.  If the benefits sought on appeal are denied, in whole or in part, issue the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



